Citation Nr: 0427897	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  99-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
death pension in the amount of $18,190 was timely filed.  



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel







INTRODUCTION

The veteran had active military service from January 1946 to 
December 1947.  He died in February 1991.  The appellant is 
the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision by a Committee on Waivers 
and Compromises (COW) at the Wichita, Kansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
Committee denied the appellant's request for waiver of 
recovery of an initial death pension overpayment in the 
amount of $18,190 on the basis that she had not filed a 
timely request for a waiver within the 180-day period allowed 
following the date of notification to her of the creation of 
the indebtedness.  The Committee also denied waiver of 
recovery of a further overpayment in the amount of $3,417 
created in April 1998, finding that recovery of this 
indebtedness would not be against equity and good conscience.  

The June 1998 COW decision addressed the question of whether 
the appellant was entitled to waiver of recovery of a single 
indebtedness totaling $20,926, notwithstanding that the 
indebtedness charged to the appellant consisted of two 
separate amounts charged to the appellant at different times 
and for different reasons.  

On initial review of the appeal in August 2001, the Board 
determined that, in the interest of clarity, and to address 
properly the disparate legal bases by which the two 
overpayments were disposed, consideration of the overpayments 
as two separate issues was required.  The Board proceeded to 
remand the case for compliance with new VA procedures 
established for verification of the date on which the initial 
notice of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor in cases where the 
timeliness of the waiver request is at issue.  Additional 
income information relevant to the second overpayment was 
also requested.  

Following completion of the actions requested on remand, the 
COW in May 2004 granted a waiver of recovery of the second 
overpayment in the amount of $3,417.  In view of the granting 
of a waiver, the issue of entitlement to waiver of recovery 
of that overpayment is no longer before the Board.  

By the same decision, the COW continued its prior 
determination that the appellant was not eligible under the 
law for waiver of recovery of the first overpayment, in the 
amount of $18,190, because her request for waiver had not 
been timely filed.  That issue has been returned to the Board 
for further review on appeal.  


FINDINGS OF FACT

1.  The appellant was overpaid death pension in the amount of 
$18,190 during the period from February 1, 1994, through 
October 31, 1997.  

2.  Notice of the indebtedness was sent to the appellant at 
her address of record on November 20, 1997.  

3.  A request for waiver of the overpayment was received by 
VA on June 1, 1997, more than 180 days after the mailing to 
the appellant of the notice of the indebtedness.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of death pension in the 
amount of $18,190 is precluded by law since the appellant's 
request for a waiver was not timely filed.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  However, in Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims (CAVC) held that the notice and duty to 
assist provisions of the VCAA do not apply to chapter 53 
waiver of recovery matters.


Criteria

A request for waiver of an indebtedness other than for loan 
guaranty shall be considered only if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2003).  

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in receipt of the notification of indebtedness beyond the 
time customarily required for mailing.  38 C.F.R. § 
1.963(b)(2) (2003).  If the delay in the receipt of the 
notice of indebtedness is substantiated, the 180-day period 
is computed from the date of the requester's actual receipt 
of the notice of indebtedness.  Id.  




In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (CAVC) noted that 
where the law and not the evidence is dispositive, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  


Factual Background

The critical facts in this case, which are uncontroverted, 
are as follows.  

Death pension was overpaid to the appellant in the amount of 
$18,190 during the period from February 1, 1994, through 
October 31, 1997.  

The record on appeal shows that the VA Debt Management Center 
(DMC) sent a letter to the appellant on November 20, 1997, 
which informed her of the overpayment and of her right to 
request a waiver of the debt.  

Thereafter, the record reflects that a request for waiver of 
the overpayment was received from the appellant by fax 
communication on June 1, 1997.  

The COW subsequently denied her request for a waiver on the 
basis that her request was not timely filed pursuant to 38 
C.F.R. § 1.963(b)(2).   This appeal followed.  

Following the remand the RO prepared an audit of the 
appellant's debt showing that an overpayment of $18,190 
accrued during the period from February 1, 1994, through 
March 31, 1997.  


Analysis

The COW's denial of waiver of recovery of the overpayment at 
issue in this case was based on a finding that the 
appellant's request for a waiver was filed after the 180-day 
deadline prescribed by law had passed.  There is no authority 
in the law for the granting of a waiver where the waiver 
request was not timely filed.  

When the case was before the Board in August 2001, the Board 
noted that in May 1999, during the pendency of this appeal, 
the Office of Financial Policy of the Veterans Benefit 
Administration (VBA), Debt Management Center (DMC), issued a 
bulletin announcing a new procedure to be followed by RO 
Committees on Waivers and Compromises which directly 
addresses the timeliness-of-filing issue presented in this 
case.  See OF BULLETIN 99.GC1.04, May 14, 1999.  

This bulletin stated that "[e]ffective immediately," in any 
waiver decision involving a debt under DMC jurisdiction 
"where timeliness of the waiver request is at issue," the DMC 
will provide verification of the date on which the initial 
notice of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor.  

The bulletin provides that, upon the RO's request, the DMC 
will provide (1) a signed, written certification from DMC 
identifying the date of dispatch of the notice, (2) a 
printout of the CAROLS (Centralized Accounts Receivable 
Online System) computer screen indicating the date of 
dispatch of the notice letter, (3) a statement that explains 
the details of the screen, (4) a copy of the type of the form 
letter sent to the debtor, and (5) a copy of any 
correspondence received from the debtor.  The bulletin states 
that the RO "will refer to these items in any decision 
concerning the timeliness of the debtor's waiver request."  


Although a copy of a notification letter dated November 20, 
1997, was of record in August 2001, the procedures specified 
in the bulletin are mandatory in every case.  

Furthermore, given the sizeable amount of the overpayment 
charged to the appellant, the relatively short period of her 
tardiness in filing, and her lack of significant income or 
assets, the Board concluded that strict compliance with the 
requirements for documenting the issuance of the overpayment 
notice was critical, especially since further action to 
verify the exact amount and period of the overpayment was 
required.  

Pursuant to the remand, the RO obtained the requisite 
material from the DMC.  The documents forwarded by the DMC 
did not include an explanatory statement as set forth in item 
(c) above but otherwise conformed to the specified 
requirements.  Most importantly, the documents included a DMC 
certification that the notice was in fact sent on November 
20, 1997.  

The development of the evidence of record with the DMC 
confirms that the appellant's June 1, 1997, waiver request 
was filed in excess of 180 days after notice of the 
overpayment was sent to her address of record on November 20, 
1997.  Under the law, this constitutes an untimely filing of 
the waiver application.  See 38 U.S.C.A. § 5302(a) (West 
2002).  

The appellant does not dispute that she received this letter.  
Nor does she contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
her address of record at the time the letter was sent.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), supra; see also 
Baxter v. Principi, 17 Vet. App. 407, 411 (2004) (the Board 
need not examine whether presumption of regularity has been 
rebutted unless and until an appellant, at a minimum, alleges 
that he or she did not receive the document in question).  



Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2) (2003).  

To explain her delay in filing the waiver request, the 
appellant has cited health problems and confusion over the 
deadline for filing.  The Board sympathizes with her in her 
predicament.  However, under the circumstances presented, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  The standard of equity and 
good conscience, which takes such considerations into 
account, comes into play only after a timely request for 
waiver has been submitted.  38 C.F.R. §§ 1.963, 1.965 (2003).  

The Board additionally notes that in appropriate 
circumstances, a statutory filing period may be equitably 
tolled due to the conduct of VA.  See Bailey v. West, 160 
F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is 
granted only rarely, such as where a claimant actively 
pursued judicial remedies but filed a defective pleading or 
where a claimant was induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Pfau 
v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).  

The United States Court of Appeals for the Federal Circuit 
(CAFC) specifically held in Bailey that equitable tolling in 
the paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, the decision in 
Bailey does require the appellant to have been "misled by the 
conduct of his adversary into allowing the filing deadline to 
pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. 
West, 13 Vet. App. 525 (2000).

The appellant has not alleged that she was given any type of 
advice or misinformation from VA employees that tricked her 
into not filing a timely waiver claim.  There is no 
indication of trickery or misleading information provided to 
the appellant from VA.  For these reasons, the Board finds no 
basis to toll the filing criteria applicable to this case, 
including on equitable grounds.  As noted above, the case law 
addressing this type of situation clearly does not apply in 
the absence of any VA trickery or malfeasance.  Equitable 
relief is not appropriate where the claimant has failed to 
exercise due diligence in preserving his or her legal rights.  
See Pfau, supra, at 517.  

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment was not timely filed, her appeal 
must be denied.  Sabonis, supra.  


ORDER

The appellant's request for waiver of overpayment of death 
pension was not timely filed and therefore, the appeal is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



